J-S35010-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    S.W.,                                                IN THE SUPERIOR COURT
                                                                   OF
                                                              PENNSYLVANIA
                                Appellee

                           v.

    S.F.,

                                Appellant                   No. 331 MDA 2018


                    Appeal from the Order Entered January 23, 2018
                     In the Court of Common Pleas of York County
                     Civil Division at No(s): 2009-FC-001342-12A


BEFORE: BENDER, P.J.E., PANELLA, J., and MURRAY, J.

MEMORANDUM BY BENDER, P.J.E.:                             FILED AUGUST 03, 2018

            S.F. (Mother) appeals from the January 23, 2018 order that granted

S.W.’s (Child) petition seeking a final protection from abuse (PFA) order.1

After review, we affirm.

            In her brief, Mother lists the following issues for our review:

            I. Whether the trial court abused its discretion and made an error
            of law under 23 P[a].C.S.[]. [§] 6107 when it did not allow [Child]
            to testify at the [PFA] [h]earing[?]

                  A. Whether the [t]rial [c]ourt denied [Mother’s] due process
                     rights by not permitting [Child] to testify at the PFA
                     hearing and denying [Mother] the opportunity to cross
                     examine her accuser?

                  B. Whether the trial [c]ourt abused its discretion and made
                     an error of law in relying upon testimony taken during an

____________________________________________


1   Child’s father, S.W. (Father), filed the PFA petition on Child’s behalf.
J-S35010-18


                 ex-parte hearing that was not of record during the PFA
                 hearing[?]

              C. Whether the trial court abused its discretion and made
                 an error of law in determining that sufficient evidence
                 was presented at the PFA hearing to make a finding of
                 abuse[?]

        II. Whether [Mother] waived her rights to object to due process
        violations and sufficiency of evidence arguments on appeal, for
        not objecting with specificity on the record[?]

Mother’s brief at 7.

        “In reviewing the validity of a PFA order, we must determine whether

the evidence, in the light most favorable to petitioner and granting her the

benefit of all reasonable inferences, was sufficient to sustain the trial court’s

determination that abuse was shown by the preponderance of the evidence.”

R.G. v. T.D., 672 A.2d 341, 342 (Pa. Super. 1996). “Moreover, we must defer

to the lower court’s determination of the credibility of witnesses at the

hearing.” Id.

        We have reviewed the certified record, Mother’s brief,2 the applicable

law, and the thorough opinion authored by the Honorable N. Christopher

Menges of the York County Court of Common Pleas, dated March 13, 2018.

We conclude that Judge Menges’ opinion accurately disposes of the issues

presented by Mother on appeal and we discern no abuse of discretion or error

of law. Accordingly, we adopt Judge Menges’ opinion as our own and affirm

the order appealed from on that basis.


____________________________________________


2   No brief was filed in support of Child’s position as Appellee.

                                           -2-
J-S35010-18



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/03/2018




                          -3-
                                                                                                  :5350
                                                                                          Circulated            / � PM
                                                                                                          J 0- 01:17
                                                                                                     07/26/2018




       IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANIA

  S.W. (A MINOR),                                              No. 2009-FC-001342-12A




 _...
                             Plaintiff                                                                                  0
                                                                                                              ,-..,>    '"T1
                                                                                                              l:::::>   -Tl
                    v.                                                                              c:        =         c,
        :5·. F;                                                                                     c:        ;:_it     rn
                                                                                                    0         ·:r�      0
                                         ,                                                      -·< C")
                                                                                                ��:;;
                                                                                                              -:::o     --q
                                                                                                                        -o
                             Defendant                                                          --r
                                                                                                .�,
                                                                                                              w         ::o
                                                                                                                        C)
                                                                                                •   (J                  -I
                                                                                                 ""D,1
                                                                                                              -0
                                                                                                              ::):-     ::c
                                                                                                 >7:                    C)
                                                                                                                         ;;t:
                                                                                                    --i        w         0
                                    OPINION IN SUPPORT OF ORDER                                     Fl
                                                                                                    :�7                  ;j
                                     PURSUANT TO Pa.R.A.P. 1925(a)                                             w         :;;o
                                                                                                                         -<
                         6.r.,ni()f-A �
         Appellant I f           I £I J        I appeals to the Superior Court of Pennsylvania from the

 Final Protection from Abuse ("PFA',) Order entered in this matter on January 23, 2018. On
                           fflorlter
 February 22, 2018, I g J 51 ft filed a Concise Statement of Errors Complained of Pursuant to

 Rule of Appellate Procedure l 925(a) (2) (i), The trial court now issues this 1925(a) (2) (ii)

 Opinion.

                              FACTUAL AND PROCEDURAL HISTORY
                                                                                      V'r\e 4-/....JLr
        The minor child Appellee, S.W., is the natural born child of the • 17                6 I          t
                         �41v'"u-
l?l1£lfil••1, and                            . The custody of S. \\1. has been the subject ofrepeated

litigation dating to 2009. The latest and current Order directs the parents to exercise shared

month-to-month custody of the child. The current custody action was brought by Father's

Petition for Contempt and Petition to Modify Custody on August 3, 2017. A custody hearing is

scheduled before this Court on March 22, 2018 .
                                 . ..ft1.- H\ e.r-"'
       On January 16, 2018,•••••••filed a petition seeking a Protection From

Abuse (PFA) order for his child S.W., the protected party and plaintiff. The petition named
              Mo4-her-
S.W.'s•••••••••lll Appellant, as Defendant.




                                                                                                                                ,-1
                                                                                                                                'l-. ·,
                                                                                                                                .)_,/
          The PFA order on Appeal was prompted by events that occurred on January 9, 2018.
                                                              C4it { d
   According to the Petition for Protection From Abusem               ][      alle   I tfvJ,9+her
                                                                                          I     at
                                                                              (!f.1 Id             J11ofA er:
  approximately 7:30 PM. A disagreement ensued, during which                          states that'*• 11 P
                                                                                     d.J) l (t!/
  threatened to beat her. Apparently finding the threat to be credible,••• became upset and
     �+ft�-                                           {!__Ji;td'6
 .....••
      .  thus filed the Petition on his                             behalf.

          The Petition alleges several incidents of abuse, dating to 2014. The incidents include
             rnofl.. a-                               u; J
                                                       I                        t!Ju IJ
  details of      Fi F drinking and driving with• Jiii $1n the car, pushing • 1 JI 7 to the floor,
  punching her repeatedly in the ribs, throwing household objects at her, and hitting her in the head
                                                         M//}1:5
  with a hairbrush, resulting in bruising which led to flit ii       L teacher contacting a Children &
                                                                                                   dh�ld
  Youth agency. The Petition requested an Ex Parte Hearing, claiming that the                              , a nunor

 child, was in imminent danger. In accordance with 23 Pa. C.S. §6107 (b) (1 ), "If a plaintiff

 petitions for temporary order for protection from abuse and alleges immediate and present

 danger of abuse to the plaintiff or minor children, the court shall conduct an ex parte
                                                             with.,    'j
 proceeding," this Court conducted an ex parte proceeding                    in the form of an in

 camera interview.

        Finding the
                      a,td     to be credible and compelling, and that she was in immediate and

present danger of abuse this Court entered a temporary PFA Order pursuant to the statute. "The

court may enter such a temporary order as it deems necessary to protect the plaintiff or minor

children when it finds they are in immediate and present danger of abuse. The order shall remain

in effect until modified or terminated by the court after notice and hearing." 23 Pa.C.S. §6107 (b)

(2). That Order was a contact order which explicitly permitted contact between the Parties in

accordance with the controlling custody order. The Order stated that all contact was to be non-

abusive in nature.



                                                  2
        An evidentiary hearing to determine whether a final PFA order should be entered was

held January 23, 2018, as required by 23 Pa. C.S. §6107 (a). During the hearing the Court heard
                 (!,,hi/d's                     a u»                                                    mo+�
testimony from   l p 7 Father and Stepmother, t 7                                J , as well as the    •      Ii
                 rt:"5. -      :r.
and her mother, •••••••· Both parties were given ample opportunity to be heard and

to cross-examine the other party's witnesses. A full and accurate record was produced.

        Following that hearing, the Honorable N. Christopher Menges ("Trial Court") granted
                                            rnot-ker
the petition for a PFA Order against J j            St, extending the terms of the Temporary Order to a
                                                           frlof-f\e.r
term of three years and assigning court costs to J J Ct. (Final Order at 2.)
                                 fr)cther
       On February 20, 2018,              filed a Notice of Appeal and a § 1925 ( a) (2) (i)

statement. The Court hereby reaffirms the Final Order.




                       m��
                                           ISSUES FOR APPEAL

In her statement, �.             a eges fiive (5) issues
                                                  .      t o b e consi. d ere d on Appea 1 :

       1) The Trial Court abused its discretion and made an error of law when it conducted an
                                           lh/Jd
          exparte [sic] hearing with�. and made a determination of credibility without
                         Y}\i,#ie..                                                              �;/d¥>
    only heard the hearsay testimony of Father and the 572 IJ • Stepmother, yet ruled

    the evidence was sufficient to survive a motion to dismiss. Trial Court cited
                                        C!,h/{d
    exceptions for excusing the•••• from being required to testify, that are not

    supported by statute or case law.

4) The Trial Court abused its discretion and made an error of law in allowing the entire

   hearing and ultimate findings of the Court to be based upon inadmissible hearsay
                             Drew, 870 A.2d at 378 (emphasis in original). In determining whether

        a hearing pursuant to Section 6107(a) comports with due process, this Court has

        held that the parties must, at a minimum, have the opportunity to present

        witnesses, testify on one's behalf, and cross-examine the opposing party and

        his/her witnesses. See Drew, supra; Leshko v. Leshko, 833 A.2d 790

        (Pa.Super.2003). Lanza v. Simconis, 2006 Pa. Super. 369, � 10, 914 A.2d 902, 906

        (2006)




                                              4
                 The Parties must, at a minimum, have the opportunity to present witnesses, testify

                 on one's behalf, and cross-examine the opposing party and his/her witnesses."

                R.G. v. TD., 448 Pa. Super. 525, 672 A.2d 341, 343 (Pa. Super. 1996). Rizk v.

                Barghoutt, No. 898 MDA 2012, 2014 WL 10936780, at *8 (Pa. Super Ct. Apr. 14,

                2014)
 �H\i':3V-'�
 7 F I I S Concise Statement of Enors Comp1ained of, Pursuant to Pennsylvania Ru1e of
 Appellate Procedure 1925 (a) (2) (i).



                                          DISCUSSION

        "In an appeal from a PFA action, this Court reviews the trial court's legal conclusions for

 an error of law or an abuse of discretion." Hood-O'Hara v. Wills, 873 A.2d 757, 759

 (Pa.Super.2005) quoted in Lawrence v. Bordner, 907 A.2d 1109, 1112 (Pa. Super. 2006).

Assessing the "[cjredibility of witnesses and the weight to be accorded to their testimony is

within the exclusive province of the trial court as the fact finder. Karch v. Karch, 885 A.2d 535,

537 (Pa.Super.2005) quoted in Mescanti v. Mescanti, 956 A.2d 1017, 1020 (Pa. Super. 2008).
        �ts
       ._. claim in the present case is properly characterized as a challenge to the

sufficiency of the evidence in support of the PFA order. In reviewing such a claim, this Court

must "view the evidence in the 1ight most favorable to the verdict winner, granting her the

benefit of all reasonab1e inferences." Fonner v. Fonner. 731 A.2d 160, 161-{53 (Pa.Super. 1999)

quoted in Mescanti, 956 A.2d at 1020.




                                                5
   1) Regarding the Trial Court's alleged abuse of discretion and error of law in conducting an ex
                                          t+i:td
  parte, in camera, interview of •                 , and its determination of credibility, which was made
                            tiVl�+he-r
  without providing     I           lit an opportunity to cross-examine the witness.


      This Court was entirely and unquestionably within its discretion when It conducted the in
                                 tlhild
  camera interview with l           T     and determined her allegations to be credible.

          As stated above, the relevant portion of the PFA statute states:



         (1) If a plaintiff petitions for temporary order for protection from abuse and alleges

         immediate and present danger of abuse to the plaintiff or minor children, the court shall

         conduct an ex parte proceeding.




 23 Pa. C.S.A. § 6107 (b) (1). The plaintiff here is a minor child, filing for a temporary order for

 protection from abuse and alleging immediate and present danger of abuse. This Court had no

 choice but to conduct an ex parte proceeding. To do anything else would have been a violation of

 the statute and an abdication of the Court's duty to protect a child who petitions it for protection.
                   Jrn ()th�("
        Perhaps   $         11   confuses the context in which the in camera proceeding was

conducted. To be clear, the ex parte proceeding was conducted on January 161h, 2018, in
             thil o1 f.s,
response to £     9         I request for an ex parte hearing, and not in testament to the evidentiary

hearing held on January 23, 2018. This Court is aware of no statute or case law which requires

that a defendant has a right to confront a petitioner in an ex parte proceeding held pursuant to 23

Pa. C.S. 6107 (b) (1). To require such a thing would create a clear contradiction, negate the

words of the statute, and defy all logic. Accordingly, we reaffirm.



                                                         6
  2) Regarding the Trial Court's alleged abuse of discretion and error of law in "deciding the

  merits of the case prior to the hearing while having only conducted an exparte [sic] interview
           Mild
  with the ( ·        £."

     The Trial Court did not decide the merits of the case prior to the hearing, nor was the Order

 following the evidentiary hearing based on the in camera interview conducted prior to the
                                                                      IY/()+kr
 issuance of the Temporary Order on January 16. Here again,           £    FF confuses the context of

 the ex parte interview and seeks to impute the granting of the PFA to an imagined procedural

 deficiency. The temporary PFA, as discussed above, was properly ordered after a properly held

 ex parte hearing on January 16. The final PF A was properly ordered based on testimonial

 evidence heard at the evidentiary hearing held pursuant to 23 Pa. C.S.A. § 6107 (a).
      d.hild
     1£f   F had the burden of proving her allegation of abuse by a preponderance of the

 evidence. 23 Pa.C.S.A. § 6107 (a). The preponderance of the evidence standard "is defined as

 the greater weight of the evidence ... n Raker v. Raker, 847 A.2d 720, 724 (Pa. Super. 2004)
                                             lhild-1s
(citation omitted). That is, to prevail g          ti G evidence must have "tip[ped] a scale slightly."

Id. After hearing the evidence and assessing the credibility of the witnesses, this Court
                      (!;\, tJ
determined that                  had indeed tipped the scale.
                                        l.hild16
    Testimony was heard from                       Father and Stepmother. Stepmother testified regarding

the events of January 9, 2018, which led to the petition for PFA. Stepmother testified that she
               (!.� ,Id
was with   a      C at the time of the phone call. Without testifying as to what was said,
                                                                                    Mottte:r
Stepmother testified that she heard screaming from the other participant ( I ¥1 Ii ?� while the
                  .                          ui Id          . .       .           ghttJ
                                                                                   jJ   . was tearful,
phone was not m speaker mode, that                    was visibly shaking, that
           �,Id
and that tmlllllwas so clearly upset that Stepmother felt it necessary to end the phone call.



                                                        7
 Hr' g Tr. 7-8 January 23, 2018. The PF A Act does not require actual physical harm be related for

 a PFA Order to issue, "reasonable fear" is sufficient. 23 Pa. C.S.A. §6102. see Fonner v. Fornier,

 731 A.2s 160 (Pa. Super. 1999).

        The Court also heard testimony regarding an incident with a hairbrush that led to contact

with the York County Office of Children, Youth and Families (CYF). The issue of involvement

with CYF was raised by    lf'>iofiti(;on cross-examination of Stepmother. Id.   14.   :Dge;-would
                                                                             fflo�
develop details of the incident on direct examination of Father. Id. 19. -further

discussed the incident by way of her own testimony. Id 49-50. Apparently, there was an incident
                                     YY\of-n«       (!}\',! d
in the Spring of 2016 during which -hit                        with a hairbrush, following so�ne
                                                (!.hi id�                                Q..h dd�
                   to
difficulty relating removing  braids  from  the      I  2     hair. That day at school, ••••

teacher became aware that she was in considerable discomfort and contacted CYF. Following an

investigation, the agency adjudicated the referral unfounded.

        However, this Court is cognizant that the definition of "abuse" used by the PF A Act is

broader than the definition used by Child Protective Services. 23 Pa. C.S.A. § 6102 (a) et seq,§

6303 (a). Although the PFA Act may incorporate those definitions, it does not require that abuse

rise to the level of criminality or for removing a child from the home. Viruet ex rel. Velasquez v.

Cancel, 727 A.2d 591 (Pa. Super. 1999). Thus, this Court is not bound to accept the agency's

findings as proof that abuse has not or is not reasonably likely to occur.
        ()\e�
        -'. added further that CYF had only been contacted because S.W.'s teacher is
                          fv'\ot�
step-mother's friend, yet-offered nothing to support this.

       In short, in weighing the evidence and the credibility of the witnesses, this court found
                                      C!.h; Id.
the scale had been tipped in favor of --




                                                  8
 3) Regarding the Trial Court's alleged abuse of discretion and error oflaw in relying solely on

 the ex parte interview of the witness in determining sufficient evidence was presented by the
  (!A;td                          thi Id
 •••· "On demurrer, after• I              R had rested, Trial Court had only heard the hearsay
                                tttad
                                        1,

 testimony of Father and the                  Stepmother, yet ruled the evidence was sufficient to
                                                                                    C,hi IJ
 survive a motion to dismiss. Trial Court cited exceptions for excusing the ... from being

 required to testify, that are not supported by statute or case law."
                              fl1e1 Hte.r
    As discussed above, 5                mischaracterizes this Court's use of the ex parte interview.

 The discussion of the ex parte interview given in response to alleged Error 1, and the discussion

 of testimonial evidence given in response to alleged Error 2 are hereby incorporated into this

Court's response to alleged Error 3.

    In addition, the Court will specifically deny that any decision was based on hearsay evidence

given by either Stepmother or Father. However, the Court gave great weight to Stepmother's
                                                   �i'ld
testimony of her personal observations of                    at the time of the January 9th phone call. The
                                                           913 A.2d

220, 258 (Pa. 2006) quoting Commonwealth v. Sneed. 526 A.2d 749, 754 (Pa. 1987). quoted in




                                                       9
In re K.A.T., Jr., 69 A.3d 691, 702-03 (Pa. Super. 2013). Thus, Stepmother's testimony was

properly admitted.
     rvi &ti,..«
    - seems to claim that the Court erred in allowing Father's testimony and in relying

on it to overrule the request for demurrer. As detailed above, Stepmother's testimony alone was
                                                       H'lothtr-
enough to move past the demurrer stage. Curiously, � now seeks to appeal the testimony

of her own witness, and claim that Father's testimony is inadmissible as hearsay. The record is
             fVlt>+her
clear that           called Father to testify. Thus, we can only assume that the alleged hearsay

occurs in response to cross-examination, "It is axiomatic that in order to preserve a

trial objection for review, trial counsel is required to make a timely, specific objection during

trial." Dilliplaine v. Lehigh Valley Trust Co., 322 A.2d 114, 117 (Pa. 1974) quoted in Takes v.
                                                                             �
Metro. Edison Co., 695 A.2d 3 97, 400 (Pa. 1997). The record reveals that-"' objected on

the grounds of hearsay during Father's testimony one time. The Court overruled the objection

because, as before, the testimony was not offered for the truth of the matter asserted.

                   Q. And there was brief discussion of you sending
                                     [ih I> Ht er-J
                   a message to               ••••• on January 8th?

                   A. Yes.

                   Q. And that message.was about what?

                   A. A mother/daughter trip to New York.

                   Q. And how did you hear about information

                   regarding that?

                   A. She had originally told me.

                   Q. Who is she?
                      Cm o tti. �r:l__
                   A. -· For a mother/daughter birthday



                                                10
                     trip.




                     -?
                     Q. And did you hear anything different from



                     AITORNEY HOBBS: I am going to obviously
                                        (thilil
                     object to hearsay.- is --

                     THE COURT: It is not for the truth of

                     the matter asserted so I will allow it. You may answer

                     the question.

                    BY ATTORNEY SMITH:

                    Q. What did you -- why did you contact her since

                    you said you had already heard about the trip.
                                 C4rtildl_
                    A. Because- told me they went with another

                    guy. She said that they drove to his house, stayed with

                    him, and all drove up there together.

Hr'g Tr. 24. January 23, 2018. Obviously, the statement was not offered for the truth of the

matter asserted, in which case it would answer whether or not the New York trip was really a

mother/daughter birthday trip. In fact, the statement speaks to why Father sent a message to
Jn�
-· The statement was properly admitted.
         �
       ._.. Concise Statement speaks of demurrer and a motion to dismiss. "A demurrer

tests the sufficiency of challenged pleadings." Composition Roofers Local 30/308 v. Katz, 581

A.2d 607, 609 (Pa. Super 1990). Quoted in Werner v. Plater-Zyberk, 799 A.2d 776, 783 (Pa.

Super. 2002). A demurrer is to be granted only where it is clear and free from doubt that the

plaintiff is not entitled to relief Id. A demurrer is properly entered at the close of pleadings, and



                                                  11
  "[w]here any doubt exists as to whether demurrer should be sustained, it should be resolved in

  favor of overruling the demurrer." Somers v. Somers, 613 A.2d 1211 (Pa. Super 1992).

            "To the extent that the question presented involves interpretation of rules of civil

 procedure, our standard of review is de novo. Touloumes v. E.S.C. Inc., 899 A.2d 343, 346 n. 4

  (Pa. 2006). To the extent that this question involves an exercise of the trial court's discretion in

 granting
             [mo+htr1
                            �1 "motion to dismiss", our standard of review is abuse of discretion." Sigall
                            ··

 v. Serrano, 17 A.3d 946, 949 (Pa. Super.2011) ..

         In the instant case, the purported demurrer and motion to dismiss are one and the same.
  fnt>trie-Y
••••does not properly demur or move for dismissal at any point in these proceedings.
                                                  Mothev
 Rather, after presenting her first witness,               states that the standards have not been met,
                                                           (!..hilJ
 and asks the Court for permission to interview the ,._ in essence, in preparation for the

 upcoming custody trial. Hr'g Tr. 28-9. January 23, 2018. This Court is aware of no statute or

case law which requires that the defendant in a PF A proceeding be permitted to interview the

petitioner, a minor, exclusive of the filing parent, and with an eye to another proceeding. We

reaffirm.
            !Ylo+hu-16
 •••• Concise Statement states, "Trial Court cited exceptions for excusing the
�rom
     being required to testify, that are not supported by statute or case law." It is
                                           ,not-her
entirely unclear what "exceptions" p jj        is referring to. With regards to the unavailability of
     322 A.2d 114, 117 (Pa. 1974) quoted in Takes v. Metro. Edison Co., 695 A.2d 397, 400 (Pa.
         fflt1'f-�e.r                                                 )!J�r
1997). - did not make a timely and specific objection. � objected to hearsay, as



                                                      12
  discussed above. However, objections do not carryover and forward to other issues. It is true that
   Mo·fh�r          �                       t!J'ii Id
 -asked if�1e could question the $                 T,
                 ATTORNEY HOBBS: Your Honor, would I have the opportunity to ask her

                 questions?

                 THE COURT: Nope.

                ATTORNEY SMITH: That is fine, Your

                Honor. I was going -- I didn't realize you were the

                same judge.

 Hr'g Tr. 3-4. January 23, 2018. Clearly, there is no objection at the trial level. In a recent non-

 precedential opinion issued by the Superior Court of Pennsylvania, also cited b)'i       ,0tith5( the
 Court addressed this issue and found that no objection had been entered. The Superior Court

 opined: "In the present case, when Husband indicated at the PFA hearing that he wanted to call
                                                        �?pellant's
 Son to the stand, the court stated, 'No,' to which                   counsel simply replied, 'Alright.'

The court then explained why it would not permit Son to testify, emphasizing Ms. McCann's

testimony that Son had 'been interviewed too many times,' and stating that it declined 'to further

traumatize (Son] by interviewing him on this situation.' Appellant's counsel proffered no

objection." Rizk v. Barghoutt, No. 898 MDA 2012, 2014 WL 10936780, at *5 (Pa. Super. 2014).

Ct. Apr. 14, 2014). The situation in the sub judice is completely analogous. The Rizk court found

that there was no objection, and deemed the issue waived. Thus, the objection in the present case

was likewise waived.




4) Regarding the Trial Court's alleged abuse of discretion and error of law in allowing the entire

hearing and ultimate findings of the Cami to be based upon inadmissible hearsay evidence, in



                                                  13
             �i'ld
  that the            never testified to any allegations at the hearing and only provided testimony at

  an ex parte hearing.

             The Court neither abused its discretion nor made an error of law, in that it did not base its

  ultimate findings on hearsay. This allegation is a combination and repetition of the preceding

 alleged errors. The details and descriptions above are incorporated into this response.

 Additionally, the Court adds here that after taking all of the testimony offered by both parties, the

 Court found Father and Stepmother to be more credible than         a/Ylt,ftw·-
                                                                         II  and maternal

 grandmother, and the testimony of the former to be more compelling than the testimony of the

 latter.

           Our standard of review is well-settled. "In reviewing the validity of a PFA order, we must

           determine whether the evidence, in the light most favorable to petitioner and granting her

           the benefit of all reasonable inferences, was sufficient to sustain the trial court's

           determination that abuse was shown by a preponderance of the evidence. Moreover, we

           must defer to the lower court's determinations of the credibility of witnesses at the

           hearing.

 R.G. v. T.D., 672 A.2d 341, 342 (Pa.Super.1996) (internal citations omitted).

           After listening to the witnesses presented by both parties, and making the necessary and

appropriate determinations of credibility, this Court simply found that the preponderance of the
                                                      lh;IJ
evidence indicated that there was abuse and that_.. was entitled to a Protection From
                  Mo+h�
Abuse Order. - would pretend that the evidentiary hearing never took place and that the

final adjudication was based on the contents of the ex parte hearing. As noted, that is not the case

and we accordingly reaffirm,




                                                    ]4
 5) Regarding the Trial Court's alleged abuse of discretion and error of law in violating
  Mofheit�                                             c!Jtdd                             ·f;1o+ke;r·-
 ••••• due process rights when not allowing the                  to testify and refusing O        I
                                     4ilel
 the opportunity to cross-examine       W, this Court did not abuse its discretion, err in law, or
         �
 violate -- due process rights.
                          �                                                     ���
         It is true that the thild did not testify, but the issue was waived by -- failure to

 object despite the opportunity to do so.



         Our law is clear that,' [i]n order to preserve an issue for appellate review, a party must

        make a timely and specific objection at the appropriate stage of the proceedings before

        the trial court. Failure to timely object to a basic and fundamental error will result *476 in

        waiver of that issue. On appeal the Superior Court will not consider a claim which was

        not called to the trial court's attention at a time when any error committed could have

        been corrected. In this jurisdiction ... one must object to errors, improprieties or

        irregularities at the earliest possible stage of the adjudicatory process to afford the jurist

        hearing the case the first occasion to remedy the wrong and possibly avoid an

        unnecessary appeal to complain of the matter.'



Hong v. Pelagatti, 765 A.2d 1117, 1123 (Pa.Super.2000). quoted in Thompson v. Thompson,

963 A.2d 474, 475-76 (Pa. Super. 2008).
                                                                                                ·1j
         Moth_Q"                                                                           the..r
was not available for testimony, counsel for g         $   responded "That is fine, your honor."




                                                  15
     Hr'g Tr. 4. January 23, 2018. The Court briefly explained that it had concerns about subjecting

     the child to further questioning. 1

             The Court is aware that PF A proceedings, though civil in nature, may have criminal
                                                                                              mother
     ramifications, and resultantly carry due process concerns. However, . l                            I did not raise an

     objection on that theory or those grounds at the hearing.

                     Both the theory as well as the grounds must be raised below if an issue is to be

                     preserved for appellate review; one may not merely preserve the "grounds" at trial

                     level and, for the first time on appeal, raise "theories" to support them. Com. v.

                     Polof, 362 A.2d 427, (Pa.Super. 1976).
               ffloft.e_r-
 Although 9          P asked on separate occasions to interview the child, she did not at any time
                                                                                  f'/\other-
 object. The first such request was detailed above. The second occurred after••••



 1
    Pa. R.E. 611 gives the trial court considerable control over the presentation of witnesses: Pa. R.E. 611 :(a) Control
  by the Court; Purposes. The court should exercise reasonable control over the mode and order of examining
  witnesses and presenting evidence so as to: ... (3) protect witnesses from harassment or undue embarrassment.
  Further, in cases involving children who are the victim of or witness to crime or abuse, including assault, The
  Tender Years Hearsay Act provides additional protections to prevent unnecessary harm to the child: (a} General
  rule.-An out-of-court statement made by a child victim or witness, who at the time the statement was made was
  12 years of age or younger, describing physical abuse, indecent contact or any of the offenses enumerated in 18
  Pa.C.S. Ch. 31 (relating to sexual offenses} performed with or on the child by another, not otherwise admissible by
 statute or rule of evidence, is admissible in evidence in any criminal or civil proceeding if: (1) the court finds, in an
 in camera hearing, that the evidence is relevant and that the time, content and circumstances of the statement
 provide sufficient indicia of reliability; and (2} the child either: (i) testifies at the proceeding; or (ii) is unavailable as
 a witness. 42 Pa. C.S.A. § 5985.1. The statute also gives the trial court the power to determine that a child is
 unavailable to testify in order to avoid undue emotional distress. "{a.1} Emotional distress.-Before the court
 makes a finding under subsection (a)(2)(ii}, the court must determine, based on evidence presented to it, that
testimony by the child as a witness will result in the child suffering serious emotional distress such that the child
cannot reasonably communicate. In making this determination, the court may do all of the following; (1} Observe
and question the child victim or child material witness, either inside or outside the courtroom. (2) Hear testimony
of a parent or custodian or any other person, such as a person who has dealt with the child victim or child material
witness in a medical or therapeutic setting. This Court conducted an ex parte interview, as detailed, and as result
had valid concerns that forcing the ten year old child to testify against her mother, the Appellant, would cause
serious emotional distress. The child was genuinely fearful of Mother. She was quite credible, and her testimony
was compelling, and remarkably consistent. The Court thus found the requisite indicia of reliability.




                                                              16
                                     fnfJ+hcr'Q
 questioned Father. At that point,   J g iJ f      concern was with the effect of the PFA proceeding
                                                  'rioiil!Y
 on the upcoming custody trial. Counsel for tiilllllwas clear in this, and asked for the
                             [?]
 opportunity to interview the fhild outside of the courtroom and without Father present. The

request was made as follows:

               Keep in mind, Your Honor, from our perspective, the child is in the custody of her

               Father for a month and then at the end of that custody period, with a trial looming,

               and with instructions from Judge Adams, this PFA occurs. We would like the

               opportunity to at least have the opportunity to explore that. And, generally, Your
                                                                            (lhifd·�J
               Honor, no malice intended, but the opportunity to explore- veracity

               without the influence of Dad or Stepmom.
                                                                                       Mc#.e.r
Hr'g Tr. 28-9. January 23, 2018. The request was appropriately denied, and whil�

could have objected, she chose not to.

                                             CONCLUSION




···-�a
 �;Id
       In conclusion, the trial court respectfully requests that this Court affirm the order granting

          PFA order against•••
                               �P�e'..V




                                                   17